      AO 245B (R,ev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Pagelofl        f0
                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                      v.

                                 Jesus Mora-Mejia                                     Case Number: 3:19-mj-22434

                                                                                      Thomas S Sims
                                                                                      Defendant's Attorney


      REGISTRATION NO. 85856298
      THE DEFENDANT:
       ~ pleaded guilty to count( s) 1 of Complaint
                                                 ---~------------t----~TTCT--.-4-'IT:-\fr------t-

       o      was found guilty to count( s)                                                                               JU
              after a plea of not guilty.                                                  .. ~'"'' u ~.. ,.,,-c:r.;c: courn:
                                                                                                                              1
              Accordingly, the defendant is adjudged guilty of such count(s), which in g6~~;~~~JQ1.J.P.win:g-Offeii$R~~i~ ~
                                                                                                         8'{ -    -~· _,_,._,.-..._,,.~ . ~·-- .. --..·-·':.... :.:....- -
      Title & Section                    Nature of Offense                                                  -~-·-- Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                            1

       0 The defendant has been found not guilty on count(s)
                                                                                ------------------~
       0 Count( s)                                                                     dismissed on the motion of the United States.
                         -----------------~



                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     -~TIME SERVED                              0                                                   days

        ~   Assessment: $10 WAIVED ~ Fine: WAIVED
        ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all docufuents in
       t!Je defendant's possession at the time of arrest upon their deportationf l r,emsva}\ r ;Yl ci) - f'---1 o' °'-   .
        ['] Coutt rt?Q.011Jl115l!1id~ .9J1:fy,ndant be deported/removed with relative, ,\ f'' \.t 0 .    charged in case
             ILj ivt J d-. CA I ol ~1

           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, June 17, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    Iliff.Lg~OCK
                                                                                    UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                     3: l 9-mj-22434

- - - - - - - - - ---------
